USDC IN/ND case 3:20-cv-00819-DRL-MGG document 5 filed 10/23/20 page 1 of 9


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 MARGARITO VALDIVIA,

                      Plaintiff,

        v.                                         CAUSE NO. 3:20-CV-819-DRL-MGG

 DR. NANCY MARTHAKIS,

                      Defendant.

                                    OPINION & ORDER

       Margarito Valdivia, a prisoner without a lawyer, filed this lawsuit alleging he was

denied constitutionally adequate medical treatment at the Indiana State Prison. ECF 1.

“A document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Under 28 U.S.C. § 1915A, the court still must review the merits of a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against an immune defendant.

“[T]o state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted under

color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       Mr. Valdivia alleges he dislocated his right shoulder when he fell in his cell at

breakfast time on November 18, 2019. ECF 1 at 10. Two days later, on November 20, 2019,

he alleges saw Sgt. Wynn in a hallway and told her he had fallen in his cell two days
USDC IN/ND case 3:20-cv-00819-DRL-MGG document 5 filed 10/23/20 page 2 of 9


before. ECF 1 at 11. He says he tried to tell her about his medical problem, but she would

not listen to him. Id. Two after that, on November 22, 2019, he filled out a sick call request

saying he had dislocated his left shoulder. ECF 1 at 11-12. It is unclear when or how his

left shoulder was injured. It is unclear when or how his right shoulder was repaired. He

says he did not have access to a health care request form until the 22nd, but it is unclear

who else he saw or told about his injuries over these five days.

       Under the Eighth Amendment, inmates are entitled to constitutionally adequate

medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner

must satisfy both an objective and subjective component by showing: (1) his medical need

was objectively serious; and (2) the defendant acted with deliberate indifference to that

medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if

it is one that a physician has diagnosed as mandating treatment, or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s attention. Greeno

v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). On the subjective prong, the plaintiff must

establish the defendant “acted in an intentional or criminally reckless manner, i.e., the

defendant must have known that the plaintiff was at serious risk of being harmed and

decided not to do anything to prevent that harm from occurring even though he could

have easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (internal quotation

marks, brackets, and citations omitted).

       Here, it is unclear whether Mr. Valdivia tried to tell Sgt. Wynn about a dislocated

left shoulder or right shoulder. However, it is clear he alleges after he told her about

falling two days before, she said it was over and walked away. He alleges he tried to


                                              2
USDC IN/ND case 3:20-cv-00819-DRL-MGG document 5 filed 10/23/20 page 3 of 9


explain his injury, but she was not listening. The allegation how little he claims to have

told her does not plausibly allege that she had actual knowledge he was at serious risk of

harm. He doesn’t state a claim, and Sgt. Wynn will be dismissed.

       A complaint must contain sufficient factual matter to “state a claim that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Factual allegations must

be enough to raise a right to relief above the speculative level, on the assumption that all

the allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at

555 (quotation marks, citations and footnote omitted). “[W]here the well-pleaded facts do

not permit the court to infer more than the mere possibility of misconduct, the complaint

has alleged—but it has not shown—that the pleader is entitled to relief.’” Iqbal, 556 U.S.

at 679 (quotation marks and brackets omitted). Thus, “a plaintiff must do better than

putting a few words on paper that, in the hands of an imaginative reader, might suggest

that something has happened to her that might be redressed by the law.” Swanson v.

Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original).

       The same day he turned the sick call request slip, Mr. Valdivia was seen by Dr.

Nancy Marthakis. ECF 10 at 12. She ordered an x-ray which confirmed a shoulder was

dislocated. Id. She tried to relocate the shoulder and then had it x-rayed again, but it was

still dislocated. Id. She then gave him a sling, Tylenol, and naproxen. Mr. Valdivia alleges

her treatment during this visit was deliberately indifferent.


                                              3
USDC IN/ND case 3:20-cv-00819-DRL-MGG document 5 filed 10/23/20 page 4 of 9


       For medical professionals to be held liable for deliberate indifference to an

inmate’s medical needs, they must make a decision that represents “such a substantial

departure from accepted professional judgment, practice, or standards, as to demonstrate

that the person responsible actually did not base the decision on such a judgment.”

Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008). However,

       medical professionals are not required to provide proper medical treatment
       to prisoners, but rather they must provide medical treatment that reflects
       “professional judgment, practice, or standards. There is not one proper way
       to practice medicine in a prison, but rather a range of acceptable courses
       based on prevailing standards in the field. The Constitution is not a medical
       code that mandates specific medical treatment.

Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008) (quotation marks, citations, parenthesis,

and brackets omitted; emphasis added). “[A] disagreement with medical professionals .

. . does not state a cognizable Eighth Amendment claim . . ..” Ciarpaglini v. Saini, 352 F.3d

328, 331 (7th Cir. 2003). Courts “defer to medical professionals’ treatment decisions unless

there is evidence that no minimally competent professional would have so responded

under those circumstances.” Walker v. Wexford Health Sources, Inc., 940 F.3d 954, 965 (7th

Cir. 2019) (quotation marks and citation omitted).

       Here, Mr. Valdivia has not plausibly alleged Dr. Marthakis was deliberately

indifferent when she saw him on November 22, 2019. She had his shoulder x-rayed twice

and tried to relocate it. According to the U.S. National Library of Medicine, “[t]he first

step [for treating a dislocated shoulder] is a closed reduction, a procedure in which your

health care provider puts the ball of your upper arm back into the socket.”

https://medlineplus.gov/dislocatedshoulder.html. Though Mr. Valdivia did not agree



                                              4
USDC IN/ND case 3:20-cv-00819-DRL-MGG document 5 filed 10/23/20 page 5 of 9


with her attempts to “pop” the shoulder back into place, her effort to do so was not a

departure from accepted professional practice. When she did not succeed, he wanted

more than a sling and the two medications she prescribed, but “wearing a sling or other

device to keep your shoulder in place” is also within the scope of accepted professional

practice. Id. He was in pain, but “[t]o say the Eighth Amendment requires prison doctors

to keep an inmate pain-free in the aftermath of proper medical treatment would be

absurd.” Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996).

       Whether and how pain associated with medical treatment should be
       mitigated is for doctors to decide free from judicial interference, except in
       the most extreme situations. A prisoner’s dissatisfaction with a doctor’s
       prescribed course of treatment does not give rise to a constitutional claim
       unless the medical treatment is so blatantly inappropriate as to evidence
       intentional mistreatment likely to seriously aggravate the prisoner’s
       condition.

Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996) (quotation marks and citation omitted).

This is why courts “defer to medical professionals’ treatment decisions unless there is

evidence that no minimally competent professional would have so responded under

those circumstances.” Walker v. Wexford Health Sources, Inc., 940 F.3d 954, 965 (7th Cir.

2019) (quotation marks and citation omitted).

       Here, the complaint does not plausibly allege Dr. Marthakis acted outside the

scope of professional standards based on the care she provided on November 22, 2019.

However, it does state a claim against her for not scheduling any follow-up treatment.

Based on the allegations in the complaint, she knew he had a dislocated shoulder which

still needed treatment, yet she discharged him with seemingly no plan to repair the

shoulder. He alleges that for nearly a month, he was not called back to be seen for the


                                              5
USDC IN/ND case 3:20-cv-00819-DRL-MGG document 5 filed 10/23/20 page 6 of 9


shoulder and no effort to repair the dislocation happened until he was seen at an

unrelated chronic care visit on December 17, 2019, when he was sent to the hospital.

Therefore, Mr. Valdivia will be allowed to proceed on a claim against Dr. Marthakis for

being deliberately indifferent to his dislocated shoulder from November 22, 2019 to

December 17, 2019 by discharging him without any follow up care.

      At the hospital, he received a CT scan and they tried to manually put his shoulder

back into place. ECF 1 at 16. When that did not succeed, he had surgery on December 19,

2019. ECF 1 at 17. Mr. Valdivia alleges he saw many doctors at the hospital. ECF 1 at 16.

One of them was Dr. Jain P. Neel. Id. It is unclear how Dr. Neel was acting under color of

State law when he treated Mr. Valdivia at the hospital, but even if he was, the complaint

does not plausibly allege he was deliberately indifferent. Dr. Neel is alleged to have

brought Mr. Valdivia a form so he could consent to a blood transfusion if necessary. Id.

He is alleged to have told Mr. Valdivia he should not have waited a month before coming

to the hospital. ECF 1 at 17. After surgery, Dr. Neel is alleged to have told Mr. Valdivia

that he would need another surgery. ECF 1 at 18. None of these allegations give any hint

that Dr. Neel was deliberately indifferent. Therefore, Dr. Neel will be dismissed.

      The complaint alleges Mr. Valdivia filed a grievance about his shoulder. He alleges

Health Service Administrator Sherri Fritter told Grievance Specialist Joshua Wallen that

“staff cannot force outside doctors to see you when you want them to.” ECF 1 at 19 and

42. Mr. Valdivia was not satisfied with the grievance process, but “[p]rison grievance

procedures are not mandated by the First Amendment and do not by their very existence

create interests protected by the Due Process Clause, and so the alleged mishandling of .


                                            6
USDC IN/ND case 3:20-cv-00819-DRL-MGG document 5 filed 10/23/20 page 7 of 9


. . grievances by persons who otherwise did not cause or participate in the underlying

conduct states no claim.” Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011). Therefore,

Sherri Fritter and Joshua Wallen will be dismissed.

      The complaint alleges Nathan Bates was a physical therapist who told Mr.

Valdivia he was not improving and that he would write a report saying that. ECF 1 at 19-

20. The complaint does not deny that he was no longer improving. Neither does it say

what happened as a result. Therefore, the complaint does not plausibly state a claim

against Nathan Bates, and he will be dismissed.

      The complaint alleges Dr. Diana Thews told Mr. Valdivia she “had a dislocated

shoulder before and it healed fine.” ECF 1 at 20. He says this minimized the seriousness

of his injury. It possible she was trying to give him hopeful encouragement, but either

way, Dr. Thews is not alleged to have denied him medical treatment nor prevented him

from receiving it from others. Therefore, she will be dismissed.

      The complaint names Dr. Miles as a defendant and describes him as a Mental

Health Therapist. ECF 1 at 3 and 6. However, it does not say anything else about him.

The complaint does not state a claim against him. Dr. Miles will be dismissed.

      Finally, the complaint names Wexford Health Services as a defendant. ECF 1 at 2.

It alleges Wexford employs several of the defendants. ECF 1 at 19. However, there is no

general respondeat superior liability under 42 U.S.C. § 1983, and companies are not liable

merely because they employ someone. Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009).

The complaint also alleges Wexford “has a policy or practice of denying necessary

medical treatment to save money . . ..” ECF 1 at 4. A private company performing a State


                                            7
USDC IN/ND case 3:20-cv-00819-DRL-MGG document 5 filed 10/23/20 page 8 of 9


function can be held liable to the same extent as a municipal entity under Monell v. Dep’t

of Soc. Servs. of City of New York, 436 U.S. 658 (1978). Rice v. Corr. Med. Servs., 675 F.3d 650,

675 (7th Cir. 2012). “Corporate liability exists “when execution of a [corporation’s] policy

or custom . . . inflicts the injury.” Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir. 2005).

However, Mr. Valdivia has not alleged facts from which it can be plausibly inferred that

he was denied medical treatment for any reason other than an isolated error or omission

by an individual employee. Wexford will be dismissed.

       For these reasons, the court:

       (1) GRANTS Margarito Valdivia leave to proceed against Dr. Nancy Marthakis in

her individual capacity for compensatory and punitive damages for being deliberately

indifferent to his dislocated shoulder from November 22, 2019 to December 17, 2019, by

discharging him without any follow up care in violation of the Eighth Amendment;

       (2) DISMISSES all other claims;

       (3) DISMISSES Wexford Health Services, Sherri Fritter, Diana Thews, Nathan

Bates, Miles, Jain P. Neel, Wynn, and Joshua Wallen;

       (4) DIRECTS the Clerk to request Waiver of Service from (and if necessary the

United States Marshals Service to serve process on) Dr. Nancy Marthakis with a copy of

this order and the complaint (ECF 1), pursuant to 28 U.S.C. § 1915(d);

       (5) ORDERS Wexford of Indiana, LLC, to provide the United States Marshal

Service with the full name, date of birth, social security number, last employment date,

work location, and last known home address of any defendant who does not waive

service if it has such information; and


                                               8
USDC IN/ND case 3:20-cv-00819-DRL-MGG document 5 filed 10/23/20 page 9 of 9


         (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Dr. Nancy Marthakis to respond,

as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only

to the claim for which the plaintiff has been granted leave to proceed in this screening

order.

         SO ORDERED.

         October 23, 2020                        s/ Damon R. Leichty
                                                 Judge, United States District Court




                                             9
